COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Case number:               01-13-00063-CV

Style:                     In re Hollandia B.V. a/k/a Bailey Technogroup Steel &
                           Cranes, B.V.

                           Original Proceeding on Petition for Writ of Mandamus
                           from Harrison Vinson v. GlobalSantaFe Corp., No.
                           2005-34664, in the 152nd District Court of Harris County,
                           Texas.

       The Court has been informed that a hearing on relator’s special appearance
is scheduled for February 15, 2013. The stay of the trial of the underlying case is
extended until further order of this Court. Relator is ordered to inform this Court of
the result of the February 15 hearing within twenty-four hours of the issuance of
the trial court’s order on the special appearance.

         It is so ORDERED.


Judge’s signature:    /s/ Harvey Brown
                     Acting individually


Date: January 28, 2013